Brock, J.,
dissenting: The rule adopted by the majority in Concord Group Insurance Companies v. Lumbermans Mutual Casualty Company, 124 N.H. 440, 471 A.2d 1159 (1984), and applied in this case, places an unnecessary and unreasonable burden on insurance carriers by taking a much broader view of the “policy” underlying RSA 268:5, IV (now codified at RSA 264:3, IV) than did this court when it decided Hartford Accident and Indemnity Co. v. Come, 100 N.H. 177, 123 A.2d 267 (1956).
We found that the carrier in that case “had ‘notice of such accident’ from its issuing broker and from its own investigation, and knew that its insured relied upon the policy as evidence of coverage.” *451Id. at 185, 123 A.2d at 273 (quoting the former RSA 268:5, IV) (emphasis added). Because we found, as the majority in Concord Group notes, that the purpose of the statute is “to protect the public from the hazard represented by a driver on the State’s highways who lacks the requisite proof of financial responsibility,” Concord Group Insurance Companies v. Lumbermans Mutual Casualty Company, supra at 440, 471 A.2d at 1159, and because “[t]his purpose was necessarily apparent to” the carrier in Come supra, we held in that case that “the purpose of the statute could be fulfilled only by” the carrier notifying the commissioner within the statutory period. Id.
I take this to be a narrowly drawn exception to the procedure contemplated by the statute, which expressly provides that the carrier “shall notify the department in such manner as it may require. . . .” (Emphasis added.) To me, this means that the carrier acquires no duty until it is notified of an accident through the well-established procedures which the department has created, or through some means which (as in Come) provide substantially identical notice; i.e., the carrier must be alerted to the danger that the statutory purpose will be thwarted if the carrier does not notify the department pursuant to paragraph IV. In my view, this would require, at the least, a finding similar to that in Come that the carrier knew its insured was relying upon the policy as evidence of coverage. No such finding appears in the record of either Concord Group or the instant case.
Where, as here, the department has developed a comprehensive system of easily followed procedures for the purpose of notifying insurance carriers, we should be reluctant to say that carriers may not rely on that system to alert them to their statutory duties, absent the unusual circumstances found in Come. The rule announced by the majority in Concord Group will, in practice, force carriers to develop expedited procedures for complying with paragraph IV whenever notice of an accident is received at their home offices, their New Hampshire offices, or offices of their agents in New Hampshire. Because it is now the earliest date of notice which controls the carrier’s duties, and because the official notice from the department to the carrier may often be sent after the carrier receives other notice of an accident, the practical application of the rule will make a sizable part of the established system superfluous and will result in confusion and in an expenditure of resources by the carriers that was clearly not contemplated by the statute.
This court has recently held that the former RSA 268:5, IV should not be construed to impose unreasonable burdens on an insurance carrier. Shelby Mutual Ins. Co. v. Carrier, 122 N.H. 754, 756, 449 A.2d 1229, 1230 (1982). Because I believe that the policies underly*452ing the statute will be adequately served by the procedures that the department has adopted pursuant to that same statute, or their functional equivalent, I respectfully dissent.